Mr. Justice Bakke,
dissenting.
I respectfully dissent from the order of the Court denying reinstatement of the petitioner to the bar. I voted for his disbarment following his conviction in the federal court, and I would vote to disbar any attorney under the same circumstances.
Now, the picture, as it pertains to this petitioner, has completely changed. He was charged with and convicted of, an offense against the Federal Government. For that offense he served a long sentence in the federal penitentiary. The Federal Government — the agency he offended — finds that he-has paid the penalty and has given him parole. I know that this does not amount to a pardon, but the element of forgiveness is inescapably present, and in that I join, although for no sentimental or personal reasons, because I do not even know the man.
*390There is another and a stronger reason in law why petitioner should be reinstated. Anyone who has given serious study to the theory and practice of parole — now practically universal in our jurisprudence — must realize that the part that rehabilitation plays in the parole program is basic. As I see it, the purpose of parole is to afford an opportunity to the offender to reestablish himself as an honorable and useful member of society. Payment of the penalty due society is presumed and the public generally — the court included — should lend a hand to make rehabilitation possible. How can this be accomplished when a man is denied the right to engage in the trade or profession in which he is trained? The petitioner has engaged in the practice of law exclusively for many years. He is no longer young and it would be difficult, if not impossible, for him to find new means of livelihood at his advanced age. No good purpose is served in denying this petition.
For myself, I am perfectly willing to say to him, “Go, and sin no more,” confident that my faith would be justified.